DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the plurality of regulation positions” in lines 7-8 and 9-10.  There is insufficient antecedent basis for this limitation in the claim. It is the Examiner’s position this refers to the “plurality of predetermined regulation positions” of lines 4-5.
Claim 4 is rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushima (US Pub No. 2016/0221771 A1).
	Regarding Claim 1, Matsushima discloses a sheet storage portion (52) attached to an apparatus main body (i.e. that of 1) in a detachable manner and a first regulation portion (206 in Fig. 11) standing on a bottom surface of the sheet storage portion (i.e. on bottom surface of 7 of 52) and configured to regulate a position of the sheet in a predetermined width direction by externally abutting on a first side of the sheet in the width direction (i.e. the side closest to and parallel to 201). Matsushima also discloses a feed portion (comprising 53) in the apparatus main body (Fig. 3) and configured to feed the sheet in a feed direction perpendicular to the width direction (i.e. feeds in direction X, Fig. 5). Matsushima further discloses a second regulation portion (204a) in the apparatus main body (where 52 is inserted into 1) and configured to regulate a position of the sheet in the width direction by externally abutting on the first side of the sheet in the width direction at a downstream of the first regulation portion in the feed direction (i.e. to the left of 206 in the X direction, see Fig. 5, Fig. 11).
	Regarding Claim 6, Matsushima discloses an image forming portion (2).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art of record shows a second regulation portion (that is located in an apparatus main body) comprising the components claimed (Claims 2-5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        April 5, 2021